DETAILED CORRESPONDENCE
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s preliminary amendment to the claims, filed on December 27, 2019, is acknowledged. This listing of the claims replaces all prior versions and listings of the claims.
Claims 36-57 are pending in the application. 

Lack of Unity
Lack of unity is required under 35 U.S.C. 121 and 372. This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1.
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 36-45, drawn to the technical feature of a method of producing a human milk oligosaccharide (HMO), comprising providing a culture medium with at least one starting oligosaccharide; culturing a microorganism on the medium; and harvesting the HMO, wherein the microorganism comprises a genetic modification that increases the activity of PMA1 in the microorganism compared to PMA1 activity in the parental microorganism.
Group II, claims 36-43 and 46-47, drawn to the technical feature of a method of producing a human milk oligosaccharide (HMO), comprising providing a culture medium 
Group III, claims 36-43 and 46-47, drawn to the technical feature of a method of producing a human milk oligosaccharide (HMO), comprising providing a culture medium with at least one starting oligosaccharide; culturing a microorganism on the medium; and harvesting the HMO, wherein the microorganism comprises a genetic modification that decreases the activity of RGT2 in the microorganism compared to RGT2 activity in the parental microorganism.
Group IV, claims 36-43 and 46-47, drawn to the technical feature of a method of producing a human milk oligosaccharide (HMO), comprising providing a culture medium with at least one starting oligosaccharide; culturing a microorganism on the medium; and harvesting the HMO, wherein the microorganism comprises a genetic modification that decreases the activity of GPR1 in the microorganism compared to GPR1 activity in the parental microorganism.
Group V, claims 48-54 and 57, drawn to the technical feature of an engineered microorganism comprising: a GDP-L-fucose biosynthetic pathway and a genetic modification that increases the activity of PMA1 in the microorganism compared to PMA1 activity in the parental microorganism, wherein the microorganism is capable of converting an exogenously provided oligosaccharide to a human milk oligosaccharide (HMO).

Group VI, claims 48-52 and 55-57, drawn to the technical feature of an engineered microorganism comprising: a GDP-L-fucose biosynthetic pathway and a genetic modification that decreases the activity of SNF3 in the microorganism compared to SNF3 activity in the parental microorganism, wherein the microorganism is capable of converting an exogenously provided oligosaccharide to a human milk oligosaccharide (HMO).
Group VII, claims 48-52 and 55-57, drawn to the technical feature of an engineered microorganism comprising: a GDP-L-fucose biosynthetic pathway and a genetic modification that decreases the activity of RGT2 in the microorganism compared to RGT2 activity in the parental microorganism, wherein the microorganism is capable of converting an exogenously provided oligosaccharide to a human milk oligosaccharide (HMO).
Group VIII, claims 48-52 and 55-57, drawn to the technical feature of an engineered microorganism comprising: a GDP-L-fucose biosynthetic pathway and a genetic modification that decreases the activity of GPR1 in the microorganism compared to GPR1 activity in the parental microorganism, wherein the microorganism is capable of converting an exogenously provided oligosaccharide to a human milk oligosaccharide (HMO).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 

Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof. Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention. 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in 
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim.  See 37 CFR 1.475(e).
The inventions listed as Groups I-VIII do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: 
The inventions of Groups I-IV lack unity of invention because the groups do not share the same or corresponding technical feature. For example, the microorganism of the method of Group I comprises a genetic modification that increases the activity of PMA1 in the microorganism compared to PMA1 activity in the parental microorganism, while the microorganism of the method of Group II comprises a genetic modification that decreases the activity of SNF3 in the microorganism compared to SNF3 activity in the parental microorganism.
The inventions of Groups V-VIII lack unity of invention because the groups do not share the same or corresponding technical feature. For example, the microorganism of Group V comprises a genetic modification that increases the activity of PMA1 in the microorganism compared to PMA1 activity in the parental microorganism, while the 
The inventions of Groups I-VIII lack unity of invention because the groups do not share the same or corresponding technical feature. For example, the microorganisms of Groups V-VIII require a GDP-L-fucose biosynthetic pathway, which is not required for the microorganisms of the methods of Groups I-IV. 
The inventions of Groups I-VIII lack unity of invention because even though the inventions require the technical feature of a microorganism comprises one or more of: i) a genetic modification that increases the activity of PMA1 in the microorganism compared to PMA1 activity in the parental microorganism, ii) a genetic modification that decreases the activity of SNF3 in the microorganism compared to SNF3 activity in the parental microorganism, iii) a genetic modification that decreases the activity of RGT2 in the microorganism compared to RGT2 activity in the parental microorganism, and iv) a genetic modification that decreases the activity of GPR1 in the microorganism compared to GPR1 activity in the parental microorganism, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Whitehead et al. (WO 2014/022692 A1; cited on the information disclosure statement filed on December 27, 2019), which discloses a S. cerevisiae overexpressing PMA1 (paragraph [00188]). As such, the shared same or corresponding technical feature among Groups I-VIII does not make a contribution over the prior art. 

Election of Species

The species are as follows: 
a) replacement of an endogenous promoter with an exogenous promoter operably linked to the endogenous pma1; 
b) expression of a pma1 via an extrachromosomal genetic material; 
c) integration of one or more copies of pma1 into the genome of the microorganism; 
d) a modification to the endogenous pma1 to produce a modified pma1 that encodes a constitutively active PMA1 or a PMA1 having increased activity compared to the unmodified PMA1; 
e) a deletion of between 2 and 30 amino acids from C-terminus of the PMA1 protein; 
f) a serine corresponding to position 911 of SEQ ID NO: 1 mutated to aspartic acid; or
g) a threonine corresponding to position 912 of SEQ ID NO: 1 mutated to aspartic acid.
Applicant is required, in reply to this action, to elect a species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also 
An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claims are generic: 36-43, 48-52, and 57.
The species listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Each of the species is a different genetic modification and each of the species is considered to represent a different technical feature. As such, the species do not share the same or corresponding technical feature. 
Moreover, the species do not make a contribution over the prior art. The shared same or corresponding technical feature among the species is a microorganism comprising a genetic modification that increases the activity of PMA1 in the microorganism compared to PMA1 activity in the parental microorganism, which is not a special technical feature as it does not make a contribution over the prior art in view of Whitehead et al. (WO 2014/022692 A1; cited on the information disclosure statement filed on December 27, 2019), which discloses a S. cerevisiae overexpressing PMA1 (paragraph [00188]). As such, the species do not make a contribution over the prior art. 


The species are as follows: 
aa) a mutation in the promoter, wherein the mutated promoter causes reduced expression compared to the expression of the corresponding protein in the parental microorganism; 
bb) a replacement of an endogenous promoter with an exogenous promoter operably linked to the coding region of the endogenous, wherein the exogenous promoter causes no expression or reduced expression compared to the expression of the corresponding protein in the parental microorganism;
cc) a complete or partial deletion of the coding region; 
dd) introduction of a frame shift mutation within the coding region; 
ee) insertion of one or more nucleotides in a manner that disrupts the activity; or 
ff) introduction of a stop codon in the coding region.
Applicant is required, in reply to this action, to elect a species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. 
An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.

The species listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Each of the species is a different genetic modification and each of the species is considered to represent a different technical feature. As such, the species do not share the same or corresponding technical feature. 
Moreover, the species do not make a contribution over the prior art. The shared same or corresponding technical feature among the species is a microorganism comprising a genetic modification that decreases the activity of a protein in the microorganism compared to protein activity in the parental microorganism, which is not a special technical feature as it does not make a contribution over the prior art in view of Whitehead et al. (WO 2014/022692 A1; cited on the information disclosure statement filed on December 27, 2019), which discloses a S. cerevisiae with a knockout of SNF3 (paragraph [00179]). As such, the species do not make a contribution over the prior art. 
 
Notice of Potential Rejoinder
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J STEADMAN whose telephone number is (571)272-0942.  The examiner can normally be reached on Monday to Friday, 7:30 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MANJUNATH N. RAO can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/David Steadman/Primary Examiner, Art Unit 1656